August 6, 2015
                           IN THE THIRD COURT OF APPEALS
                                      OF TEXAS AT AUSTIN
                           ****************************************




                                         No. 03-14-00404-CV



                         KEVIN TOWER AND KARRIE LYNN TOWER,
                                      Appellants,



     „ oMc    I                       BANK OF AMERICA, N.A.


                           ****************************************


                     APPELLANTS MOTION FOR EXTENSION OF TIME
                             TO FILE A MOTION FOR REHEARING


        COMES NOW APPELLANTS Kevin Tower and Lynn Tower ("Appellants") and files

this their Fourth Motion for Extension of Time to file an Appeal Brief, and in support thereof,

would show as follows:


                                               I. FACTS


        1.        This matter originated from the Hays County Court at Law. Appellants' were the

Defendant's in a case styled, Bank ofAmerica, N.A. v. Kevin Tower, Cause No. 13-0320-C.

        2.        Appellants decided to initially appeal this matter from the trial court to this Court

because the trial court failed to allow the Defendant the right to submit any contraverting

evidence, rather the court decided to adjourn to consider the Defendants/Appellants objections.

        3.        This Court rendered a decision in this case on July 22, 2015. Tex. R. App. P. 49.1

allows a Defendant, upon motion to have the appeals judgment or order reconsidered. Tex. R.

App. P. 49.1 demands that this be done within fifteen (15) days from the rendering of the appeals

court decision. Despite the fact that Appellants did not receive the decision until days after its

rendering, Appellants do desire to as soon as possible file a Motion for Rehearing timely and


AppellantsMotionfor ExtensionofTime
Page 1 of3
within the fifteen days, however due to the short time frame and the fact that Appellants are pro

se and do not have the access to all resources attorneys enjoy, the possibility of doing so is

impossible.

                                  II. ARGUMENT & AUTHORITIES


        4.       Tex. R. App. P. § 49.8 allows for this Court to allow a extension in the

presentation and filing of a motion for rehearing and motion for en banc reconsideration

provided the motion complies with Tex. R. App. P. §10.5(b).

        5.       The deadline for filing the Motion for reconsideration or motion for en banc

review is fifteen (15) days after the rendering of the judgment. In this case the rendering was

presented on July 22, 2015; therefore the deadline for the submission of same is August 6, 2015

the same day as the submission of this motion.

        6.       Appellants request a fourteen (14) day extension to this deadline.

        7.       Appellants do desire to as soon as possible file a Motion for Rehearing timely and

within the fifteen days however due to the short time frame and the fact that Appellants are pro

se, the possibility of doing so is impossible. The two matters which are clearly in error in the

panel's decision and the issues which Appellants will brief are:

                 a.       Violation of the Due Process of Law:

                 b.       Failure of the panel to render an opinion consistent with Texas Rules
                          of Appellate Process §47.1



The briefing on each is difficult because each is such a legal premise, which all recognize, that

there is very little case law which addresses each because it is known by all to be a legal

necessity.

         8.      This is the only extension associated with the filing of motion for rehearing and



Appellants Motionfor Extension ofTime
Page 2 of3
motion for en banc reconsideration


                 However, for good cause this Court may grant an extension.



                                           III. PRAYER


        WHEREFORE, PREMISES CONSIDERED, Appellant preys that this Court grant an

extension of time to file Appellants Motion for Reconsideration.

                                                      Respectfully submitted:




                                                       >ro-Se7
                                        CERTIFICATE OF SERVICE



        I hereby certify that on this the 6th   day of August 2015, a true and correct copy of the
foregoing was served as stated below pursuant to the Texas Rules of Civil Procedure.

Mr. Jonathan M. Williams                              I I    Electronic File via ProDocEfile.com
Marinosci Law Group, P.C.                             ^      Confirmed Facsimile
14643 Dallas Parkway, Suite 750                       |~1    Hand Delivery
Dallas, Texas 75254                                   •      Regular U.S. Mail
(972)331-5240                                         •      CMRRR